Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-11 and 14-15 are pending in this application. Claims 1, 8-11 and 14 are currently amended. Claims 2-6 were previously presented. Claims 7, 12, 13 are cancelled. Claim 15 is new.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haslinger (US20190371557A1).
Regarding claim 1, Haslinger teaches a method for operating a circuit breaker (abstract, low-voltage circuit protection device), comprising: initiating a shutdown process (abstract, provides a specifiable reduction of an output voltage) when a fault current caused by body contact or ground contact is detected (abstract, electronic control unit detects … overvoltage, undervoltage and overcurrent) ([0031], prevent damage to people); and during the shutdown process, reducing a voltage value (abstract, provides a specifiable reduction of an output voltage) of a circuit (abstract, low-voltage circuit) formed between a neutral conductor (abstract, neutral conductor section from a neutral terminal of the low-voltage circuit protection device to a neutral load terminal) and at least one current-carrying conductor (abstract, at least one outer conductor section from an outer conductor supply terminal of the low-voltage circuit protection device to an outer conductor load terminal) at an output of the circuit breaker (abstract, applied at the outer conductor supply terminal and the neutral conductor load terminal) to substantially zero ([0032], thus bringing the output voltage to zero) from an operating-voltage value ([0031], lower or reduce the output voltage) according to a predetermined shutdown curve ([0031], within a predefinable first period of time as specified, and are designed accordingly to perform such a reduction) by a shutdown unit (e.g. unit comprising semiconductor circuit arrangement 11) (figs.1&2), wherein, the predetermined shutdown curve not being comprised entirely of a single sudden-change point to substantially zero ([0031], this reduction takes place within the first period to the voltage value greater than 
Regarding claim 8, Haslinger teaches a circuit breaker (abstract, low-voltage circuit protection device), comprising: a neutral conductor (abstract, neutral conductor section from a neutral terminal of the low-voltage circuit protection device to a neutral load terminal); at least one current-carrying conductor (abstract, at least one outer conductor section from an outer conductor supply terminal of the low-voltage circuit protection device to an outer conductor load terminal); and a shutdown unit (e.g. unit comprising semiconductor circuit arrangement 11) (figs.1&2), the shutdown unit comprising a control unit (i.e. electronic control unit 13) (figs.1&2) and is configured to carry out a shutdown process (abstract, provides a specifiable reduction of an output voltage) when a fault current caused by body contact or ground contact is detected (abstract, electronic control unit detects … overvoltage, undervoltage and overcurrent) ([0031], prevent damage to people) by a fault-current detector (i.e. measuring arrangement 12) (figs.1&2), wherein the control unit stores a predetermined shutdown curve ([0031], within a predefinable first period of time as specified, and are designed accordingly to perform such a reduction), wherein, during the shutdown process, the shutdown unit is configured to reduce a voltage value of a circuit ([0031], this reduction takes place within the first period to the voltage value greater than zero) (abstract, low-voltage circuit) formed between the neutral conductor and the at least one current- carrying conductor (abstract, outer conductor section … neutral conductor section) at an output of the circuit breaker to substantially zero from an operating- voltage value according to the predetermined shutdown curve ([0031], this reduction takes place within the first period to the voltage value greater than zero) ([0032], a second period of time, and then completely shut down, thus bringing the output voltage to zero), wherein, the predetermined shutdown curve not being comprised 
Regarding claim 14, Haslinger teaches the method according to claim 1, wherein the predetermined first time period is at least 50 ms ([0031], first period of time is preferably between 0.5 ms and 2 ms, in particular substantially 1 ms) ([0032], second period of time is preferably between 0.8 s and 1.2 s, in particular substantially 1 s) (first time period of current application is sum of first time period and second time period of prior art, which is 1ms + 1s. This is greater than 50 ms of the claim limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haslinger (US20190371557A1).
Regarding claim 2, Haslinger teaches the method according to claim 1, wherein the shutdown curve is constant at least in part (abstract, semiconductor circuit arrangement provides a specifiable reduction of an output voltage).
Haslinger does not teach the shape of curve as constant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the specifiable reduction as constant in Haslinger, as it provides the advantage of securing relevant data or to stop processes before a complete shutdown of the network takes place and prevent damage to people.
Regarding claim 3, Haslinger teaches the method according to claim 1, wherein the shutdown curve is constant in its entirety (abstract, semiconductor circuit arrangement provides a specifiable reduction of an output voltage).
Haslinger does not teach the shape of curve is constant in its entirety.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the specifiable reduction as constant in its entirety in Haslinger, as it provides the advantage of securing relevant data or to stop processes before a complete shutdown of the network takes place and prevent damage to people.
Regarding claim 4, Haslinger teaches the method according to claim 1.
Haslinger does not teach, wherein the shutdown curve has at least one sudden-change point, and wherein all the sudden-change points involve a drop in the voltage value of at most 50% of the operating-voltage value.

Regarding claim 10, Haslinger teaches the circuit breaker according to claim 8, wherein the shutdown curve has at least one sudden-change point ([0032], Subsequently, it is preferably provided that the output voltage is left at the lowered level for a second period of time, and then completely shut down, thus bringing the output voltage to zero), and wherein all the sudden-change points involve a drop in the voltage value ([0031], lower or reduce the output voltage within a predefinable first period of time).
Haslinger does not teach the drop in voltage value is of at most 40% of the operating-voltage value.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to specify the drop in voltage value to be 40%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the drop in voltage value of Haslinger to provide the advantage of securing relevant data or to stop processes before a complete shutdown of the network takes place and prevent damage to people.
Regarding claim 11, Haslinger teaches the circuit breaker according to claim 10, wherein all the sudden-change points involve a drop in the voltage value ([0031], lower or reduce the output voltage within a predefinable first period of time).
Haslinger does not teach the drop in voltage value is of at most 30% of the operating-voltage value.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to specify the drop in voltage value to be 40%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the drop in voltage value of Haslinger to provide the advantage of securing relevant data or to stop processes before a complete shutdown of the network takes place and prevent damage to people.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haslinger (US20190371557A1) and further in view of Gediga (US20140145779A1).
Regarding claim 5, Haslinger teaches the method according to claim 1.
Haslinger does not teach the method wherein the shutdown curve is substantially convex.
Gediga teaches in a similar field of endeavor of switching arrangements that it is conventional to have a method ([0001], circuit arrangement for switching a current as a function of a predefined switching signal) wherein a drop in a voltage (i.e. current Ic) (fig.3) (it is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the shutdown curve in Haslinger, as taught by Gediga, as it provides the advantage of better switch off design that reduces power dissipated at the fault, and in the supply and protection apparatus.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haslinger (US20190371557A1) and further in view of Mcmurray (US3517300A).
Regarding claim 6, Haslinger teaches the method according to claim 1.
Haslinger does not teach the method wherein the shutdown curve is overlaid with a high-frequency signal.
Mcmurray teaches in a similar field of endeavor of switching circuit that it is conventional to have a method (column 14 line 73 to column 15 line 2, phase shift method of voltage control is conveniently and economically employed to implement the functions of … current interruption) wherein the shutdown curve is overlaid with a high-frequency signal (i.e. transformer voltage for an assumed frequency ratio of six) (fig. 4b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the high frequency signal in Haslinger, as taught by Mcmurray, as it provides the advantage of wide range voltage control which is economical.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haslinger (US20190371557A1) and further in view of Fletcher (GB2182812A).
Regarding claim 9, Haslinger teaches the circuit breaker according to claim 8, wherein the shutdown unit comprises at least one semiconductor switch that is operatively connected to the control unit ([0023], electronic control unit 13 … subsequently control a semiconductor circuit arrangement 11) ([0029], semiconductor circuit arrangement 11 … has according to the illustrated preferred embodiment, a rectifier, a number of power semiconductors 14, in particular an IGBT), and wherein the control unit is configured to control a resistance of the at least one semiconductor switch according to the shutdown curve ([0023], electronic control unit 13 of the low-voltage circuit protection device 1 is preferably formed comprising a microcontroller or microprocessor. The electronic control unit 13 is designed to … subsequently control a semiconductor circuit arrangement 11).
Haslinger does not teach wherein the control unit is configured to control a resistance of the at least one semiconductor switch.
Fletcher teaches in a similar field of endeavor of circuit breaker, wherein a control unit (i.e. primary control unit 13) (fig.1) is configured to control a resistance (page 4 lines 87-88, gate turn-off thyristor … rapid turn-off) of at least one semiconductor switch (e.g. control unit 13 is connected to semiconductor switch 5) (fig.1) according to the shutdown curve (page 4 lines 50-62, control units arranged to instruct appropriate actions … turn switch 5 off immediately … turn switch 5 off by reducing the on-state voltage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included control unit, wherein the control 
Regarding claim 15, Haslinger teaches the method according to claim 1, wherein using the retrieved predetermined shutdown curve to reduce the voltage value from the starting point to substantially zero comprises controlling at least one semiconductor switch according to the retrieved predetermined shutdown curve ([0023], electronic control unit 13 … subsequently control a semiconductor circuit arrangement 11) ([0029], semiconductor circuit arrangement 11 … has according to the illustrated preferred embodiment, a rectifier, a number of power semiconductors 14, in particular an IGBT).
Haslinger does not teach controlling a resistance of at least one semiconductor switch.
Fletcher teaches in a similar field of endeavor of circuit breaker, wherein reducing voltage comprises (page 4 line 59, reducing the on-state voltage) controlling a resistance (page 4 lines 87-88, gate turn-off thyristor … rapid turn-off) of at least one semiconductor switch (e.g. control unit 13 is connected to semiconductor switch 5) (fig.1) according to a shutdown curve (page 4 lines 50-62, control units arranged to instruct appropriate actions … turn switch 5 off immediately … turn switch 5 off by reducing the on-state voltage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included control unit, reducing voltage comprises controlling a resistance of the at least one semiconductor switch in Haslinger, as taught by Fletcher, as it provides the advantage of choosing appropriately rated circuit components enabling precise switching control and lower switching losses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Scott Bauer/Primary Examiner, Art Unit 2839